DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/521,567 are currently pending and have been examined. Applicant amended claims 1, 4-5, 8, 13, and 16.

Response to Arguments/Amendments
The previous objections to claims 1, 4, 8, and 16 are withdrawn in consideration of the amended claims.

The previous rejections of claims 1-20 under 35 USC § 103 are withdrawn in consideration of amended independent claims 1, 5, and 13. However, new rejections of claims 1-20 under § 103 are set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-9, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. US 2014/0035526 A1, “Tripathi”) in view of Boot (US 2013/0009597 A1), and Woody et al. (US 2009/0091291 A1, “Woody”).

Regarding claims 1 and 13, Tripathi discloses selective communication based on distance from a plurality of electric vehicle wireless charging stations in a facility and teaches:
a non-transitory memory of an onboard vehicle computer system of a connected vehicle (vehicle controller 614 – see at least Fig. 6 and ¶ [0077]) storing computer-executable code that, when executed by a processor, causes the processor to:
collect vehicle data associated with the connected vehicle [ ] (information about electric vehicle characteristics, battery characteristics, charging status and power capabilities of the electric vehicle charging system 314 – see at least ¶ [0058]); 
determine that a threshold proximity is satisfied based on a range measurement measured by a ranging sensor and the threshold proximity, wherein the threshold proximity describes a range between the connected vehicle and a charging station for charging the connected vehicle (once the distance between the vehicle and the charging station falls below the detection threshold value, the vehicle 608 may begin a wireless communications device pairing process with the charging station 604 – see at least ¶ [0087]; distances may be determined via a proximity sensor – see at least ¶ [0087]); and
responsive to determining that the threshold proximity is satisfied based on the range measurement and the threshold proximity, wirelessly transmit the vehicle data to the charging station (once the distance between the vehicle and the charging station falls below the detection threshold value, the vehicle 608 may begin a wireless communications device pairing process with the charging station 604 – see at least ¶ [0087]; once the charging station and vehicle are paired, the communication link may be used to transmit information between the vehicle controller 614 and the charging station controller 612 – see at least ¶ [0089]).

Tripalthi fails to teach the vehicle data describing an efficiency of the connected vehicle; whether the connected vehicle was reported stolen.

	However, Boot discloses a system and method for use in charging an electrically powered vehicle and teaches:	
collect vehicle data associated with the connected vehicle, the vehicle data describing whether the connected vehicle was reported stolen (unique vehicle identifier 36 – see at least ¶ [0019]; a database 28 includes a collection of unique vehicle identifiers 36 related to stolen vehicles – see at least ¶ [0023]; i.e., the unique vehicle identifier describes whether the vehicle is stolen or not stolen); 
wirelessly transmit the vehicle data to the charging station including whether the vehicle was reported stolen (charging device requests unique vehicle identifier 36 from electric vehicle 12 – see at least ¶ [0024]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for selective communication of Tripalthi to provide for collecting and transmitting stolen vehicle data, as taught by Boot, to authenticate ownership of the vehicle before delivering power to the vehicle (Boot at ¶ [0004]). 

	Finally, Woody discloses power grid load management for plug-in vehicles and teaches:
collect vehicle data associated with the connected vehicle, the vehicle data describing an efficiency of the connected vehicle (information from the charge control module, such as state of health, may be communicated to the vehicle telematics system module – see at least ¶ [0021]; i.e., SOH is a measure of the battery’s ability to charge relative to its rated charge ability, which is a charging efficiency of the vehicle battery); 
wirelessly transmit the vehicle data [ ] including the efficiency of the connected vehicle (the onboard telematics system module may send the SOH data to a remote command center – see at least ¶ [0021]; telematics systems support wireless data communication between onboard systems and remote command center – see at least ¶ [0020]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for selective communication of Tripalthi to provide for collecting and transmitting data describing an efficiency, as taught by Woody, to provide central management and control of the energy storage system of the vehicle (Woody at ¶ [0001]). 

	Regarding claims 2 and 14, Boot further teaches:
wherein the charging station is operable to relay the vehicle data to a centralized location (charging device 18 receives unique vehicle identifier from electric vehicle controller 34 and sends a request to authentication device 40 of server system 20, including unique identifier 36 – see at least Fig. 2 and ¶ [0024]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for selective communication of Tripalthi, Boot, and Woody to provide for relaying data to a centralized location, as further taught by Boot, to authenticate ownership of the vehicle before delivering power to the vehicle (Boot at ¶ [0004]). 

Regarding claims 4 and 16, Tripalthi further teaches:
wherein the vehicle data describes one or more of the following: diagnostic information about the connected vehicle; performance information about the connected vehicle; or efficiency information about the connected vehicle (information includes maintenance and diagnostic data for the vehicle – see at least ¶ [0058]).

Regarding claim 5, Tripathi discloses selective communication based on distance from a plurality of electric vehicle wireless charging stations in a facility and teaches:
wirelessly receiving, at a charging station for charging a connected vehicle, vehicle data, wherein the vehicle data is received responsive to a determination that a threshold proximity is satisfied based on comparing a range measurement measured by a ranging sensor to the threshold proximity, the threshold proximity describes a range between the connected vehicle and the charging station (once the distance between the vehicle and the charging station falls below the detection threshold value, the vehicle 608 may begin a wireless communications device pairing process with the charging station 604 – see at least ¶ [0087]; distances may be determined via a proximity sensor – see at least ¶ [0087]; once the charging station and vehicle are paired, the communication link may be used to transmit information between the vehicle controller 614 and the charging station controller 612 – see at least ¶ [0089]), and [ ].

Tripathi fails to teach the vehicle data describes an efficiency of the connected vehicle and whether the connected vehicle was reported stolen; and relaying the vehicle data to a centralized location .  

However, Boot discloses a system and method for use in charging an electrically powered vehicle and teaches:	
the vehicle data describes whether the connected vehicle was reported stolen (unique vehicle identifier 36 – see at least ¶ [0019]; a database 28 includes a collection of unique vehicle identifiers 36 related to stolen vehicles – see at least ¶ [0023]; i.e., the unique vehicle identifier describes whether the vehicle is stolen or not stolen); 
relaying the vehicle data to a centralized station (charging device 18 receives unique vehicle identifier from electric vehicle controller 34 and sends a request to authentication device 40 of server system 20, including unique identifier 36 – see at least Fig. 2 and ¶ [0024]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for selective communication of Tripalthi to provide for collecting and transmitting stolen vehicle data, as taught by Boot, to authenticate ownership of the vehicle before delivering power to the vehicle (Boot at ¶ [0004]). 

Further, Woody discloses power grid load management for plug-in vehicles and teaches:
the vehicle data describes an efficiency of the connected vehicle (information from the charge control module, such as state of health, may be communicated to the vehicle telematics system module – see at least ¶ [0021]; i.e., SOH is a measure of the battery’s ability to charge relative to its rated charge ability, which is a charging efficiency of the vehicle battery); 
[transmitting] the vehicle data to a centralized station (the onboard telematics system module may send the SOH data to a remote command center – see at least ¶ [0021]; telematics systems support wireless data communication between onboard systems and remote command center – see at least ¶ [0020]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for selective communication of Tripalthi to provide for collecting and transmitting data describing an efficiency, as taught by Woody, to provide central management and control of the energy storage system of the vehicle (Woody at ¶ [0001]). 

Regarding claim 7, Tripalthi further teaches:
wherein the charging station is an electric vehicle charging station and the vehicle data is uploaded to the electric vehicle charging station (wireless power transfer system 100 enables charging of an electric vehicle 112 while the vehicle is parked near a base wireless charging system 102a – see at least Fig. 1 and ¶ [0034]).

Regarding claim 8, Tripalthi further teaches:
wherein the vehicle data describes one or more of the following: diagnostic information about the connected vehicle; performance information about the connected vehicle; or efficiency information about the connected vehicle (information includes maintenance and diagnostic data for the vehicle – see at least ¶ [0058]).

Regarding claims 9 and 17, Tripalthi further teaches:
wherein the connected vehicle is an autonomous vehicle (alignment may be performed autonomously by the electric vehicle 112 – see at least ¶ [0038]).

Regarding claims 12 and 20, Tripalthi further teaches:
wherein the charging station includes an edge server (parking and charging backend servers – see at least Fig. 6 and ¶ [0079]).



Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Boot and Woody, as applied to claim 2 above, and further in view of Boisen et al. (US 2020/0276909 A1, “Boisen”).

	Regarding claims 3 and 6, Tripathi, Boot and Woody fail to teach but Boisen discloses communications systems for electric charging and teaches:
wherein the computer- executable code further causes the processor to authenticate with the charging station beforePage 2 of 11IP-A-3829 wirelessly transmitting the vehicle data (one or more features or capabilities of fueling station 806 may be activated based on authentication between a third NFC device 890 and an NFC device of a fueling station – see at least ¶ [0080]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for selective communication of Tripalthi, Boot, and Woody to provide for authenticating, as taught by Boisen, to ensure that the vehicle is charged only by an authorized person (Boisen at ¶ [0080]). 

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tripalthi in view of Boot and Woody, as applied to claims 5 and 13 above, and further in view of Heinrich et al. (US 2014/0036989 A1, “Heinrich”).

Regarding claims 10 and 18, Tripalthi, Boot, and Woody fails to teach but Heinrich discloses a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and teaches:
wherein the vehicle data is wirelessly received as unicast (electric vehicle establishes connection with charging station EVSE1 via unicast – see at least ¶ [0043]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for selective communication of Tripalthi, Boot and Woody to provide for unicasting the wireless transmission, as taught by Heinrich, to address a particular recipient of the message (Heinrich at ¶ [0044]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tripalthi in view of Boot and Woody, as applied to claims 5 and 13 above, and further in view of Ricci.

Regarding claims 11 and 19, Tripalthi, Boot and Woody fail to teach but Ricci discloses communication between a vehicle and charging system and teaches:
wherein the vehicle data is wirelessly received as a broadcast (communication may be via broadcast messages – see at least Fig. 21A and ¶ [0156]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for selective communication of Tripalthi, Boot, and Woody to provide for broadcasting the wireless transmission, as taught by Ricci, to establish direct communication between the vehicle and station (Ricci at ¶ [0156]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tripalthi in view Boot and Woody, as applied to claim 13 above, and further in view of Ricci (US 2018/0009330 A1).

Regarding claim 15, Tripalthi, Boot, and Woody fail to teach but Ricci discloses collecting battery pack state information and teaches:
wherein the vehicle data is analyzable to determine whether a black-market part is installed in the connected vehicle (identifier information may be exchanged between the vehicle and a reporting entity about an onboard power source – see at least ¶ [0143]; identifier information that differs from a stored value is an indication that a licensing and/or warranty requirement or restriction has been violated, such as by substitution of unauthorized parts in the battery pack – see at least ¶ [0143]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for selective communication of Tripalthi, Boot, and Woody to provide vehicle data, as taught by Ricci, to notify manufactures or owner/operators that the battery pack has been illegally altered (Ricci at ¶ [0142]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666